Title: John Quincy Adams to Louisa Catherine Johnson, 31 January 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague January 31. 1797.
          
          The day after I wrote you my last Letter, which was on the 28th: I received your Letter of the 17th:— It has given me as much pain as you expected, and more than I hope you intended.
          It has never been my intention to speak in an “authoritative,” a “commanding,” an “unkind” a “harsh” or a “peremptory” stile to you, and it distresses me to find that you think my letter of Decr: 20. deserving of all those epithets.— I did indeed mean to speak decisively, and I thought the occasion required it.
          You call for an explanation what I mean by soliciting so often as I have done, your confidence, and by the intimations that I fear you have sometimes allowed a suspicion and distrust of me to enter your mind; I have written the explanation which you demand— I have recapitulated [the] circumstances upon which I have been unable to

shun this conclusion, and I have burnt it, because [it] would only give you pain.— Do not, my ever dear friend, insist upon the detail.—Simply recollect that you once professed to me a positive resolution, expressly founded upon the principle of guarding against perfidy.— A resolution founded solely upon Suspicion and Distrust.— Let me again entreat you to remove the principle and the sentiment from your heart; but do not require the proofs which I can produce that they are there.— The narration would be as unpleasant for me to make, as for you to read.
          Even in this last Letter, my Louisa, you tell me that I appear to have indulged unnecessary apprehensions, with regard to your proposal to come here; you intimate that your hopes were not such as my fears had magnified, and that your only wish was to acquire by seeing me a few days fortitude and resignation to endure our lengthened separation.— Yet your father has written me that it was more than probable that he should see me here before he embarks for America, and as plainly hinted to me, that it was with the view, which I had inferred from your former Letter.
          It is because I respect as much as I love you, that this expedient did not please me; it is because, I knew it would only accumulate disappointment, that I wished to dissuade you from it: and because you had mentioned it as a resolution of your own, that I thought it necessary to answer with unequivocal decision.
          At the same time I was writing to you in the most intimate and exclusive confidence: it was between you and me and Heaven alone, that I thought I could freely utter feelings, which I could not without dissimulation conceal, and which I was equally unable to discard.— I believed Louisa, for I will not disguise my belief, that your idea of coming here was neither a new idea, nor one that had originally sprung up in your own mind.— I believed it connected with that principle of distrust which I have already noticed to you, and therefore I felt a necessity of discovering my sentiments upon it.
          You observe that you have cautiously avoided repeating the hint; but my answer which has so much offended you was written at the first moment when I received it, and before a repetition could have been possible; and your father has repeated it, but evidently upon the idea which you still in a manner disclaim.— I have therefore most reluctantly been reduced to the necessity of an explanation to him as clear as that I had made to you.— I hope it will not be so displeasing.
          Let not my lovely friend imagine that one sentiment of tenderness

in my Heart, for her, was at any moment weakened even when I expressed myself in the most unwelcome manner.— Far be it from me, to pretend that every thing I said was measured upon the accurate rules of courtly politeness. Neither Nature, Education nor Art have formed me for it.— It was my desire only to express my own determination, so as that no doubt or scruple about it should remain. If any thing of all the other qualities which you think you found in my Letter, stole imperceptibly into it, I do most cordially apologize to you for it
          But let me also add that the assurance of your own Letter that you meant it as an assertion of Spirit, and that your heart revolted at the necessity which you thought there was of wounding me, persuades me to suppress sensations which otherwise would most certainly break from my strongest resolution to constrain them.— Spirit in a proper degree I do not disapprove, even when it bids defiance to myself; but the tenderness of affection which feels the wounds itself has inflicted; this, My Louisa has a much more powerful command over my heart and temper than all the Spirit upon Earth.
          I therefore readily forbear all further comment upon your Letter, and most devoutly wish that this may remove the uneasiness which you received from mine.— As I do most heartily and sincerely love you, and believe that my affection is as freely returned, I hope never to be an object of future distrust to your mind.— Why I have used the words you cannot after this be at a loss to know, and I hope you will not think, any more detailed explanation necessary.
          How long the probable continuance of our separation may be, I would most cheerfully say, were it within my own knowledge or dependent upon my own power. That it shall be as short as my honour and my duty to my Country, to you and to myself will permit, I have already more than once declared: a more limited engagement it is not in my power to make, because it may be out of my power to perform.
          I would fain my lovely friend now pass to the more pleasant subjects of correspondence which your previous letters would furnish me; would fain endeavour to write you something over which your eyes might pass with pleasure; something that might indicate at once an heart at ease, and a desire of contributing to give you delight.— But the materials will not mix.— My heart is not at ease, and its endeavours to gratify you would aukwardly fail of success.— I will hope that my next Letter may discover only the dictates of my constant inclinations. That it may contain nothing but what shall be

soothing and agreeable. That it may be the pure and unmingled effusion of an Heart devoted entirely to you, and the warmest wish of which is to be in perpetual unison with yours.
          I thank you for your congratulations upon the supposed Event of the American Election, though it is probable the information upon which you offer them was inaccurate. The decision is still and must be for some time to come uncertain.— If the choice has fallen where you suppose, it will afford me little else than extreme anxiety. Your observation upon this point is very just, and discovers a reflecting mind.— I have long deprecated the occurrence, which the course of public affairs has at last made unavoidable, and at this moment, all the wishes of my filial affections would tend towards a result different from that which you have announced.— The honour of the place is a mere bubble; the Station is exposed in proportion to its elevation; the period is uncommonly critical.— There is nothing to counterbalance the cares, the perplexities, the dangers of that eminence but a calm and intrepid public Spirit, and an overruling sense of duty.— Join in prayers to Heaven with me, my charming friend, that the issue may be propitious to the welfare of my Country
          Remember me with respect and affection to your Mamma and Sisters, and, may you receive with sentiments of unabated tenderness the invariable assurance of mine.
          
            A.
          
        